OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

              ©ffugsai mm
              STATE OF TEXAS'" §i"||
              FEWALTYFOR ,.'/!' go ™s
 11/21/2014 PRIVATE USE {'c':,; -||              ^^
                                                               02 1M
                                                                    __
                                                              0004279596        NOV 25 2014
 LOPEZ, DAVID REY              Tr.Ct. No?11g70873fif
 On this day; the application for*11 07 yVnt,-.of Habeas Corpus has been received
 and presented to the Court.         -^

                                                                           Abel Acosta, Clerk

                                             -OPEZ        kr^s




EBN3B   77002